Case 1:17-cv-01047-ESH Document 68-31 Filed 06/03/19 Page 1 of 3




                       EXHIBIT
                         28
               Case 1:17-cv-01047-ESH Document 68-31 Filed 06/03/19 Page 2 of 3


          A              B         C                                            D
1    subtype      user        username   text
                                         <!channel> I texted Aaron again this morning. He will be in PA all
2                 U1ULN1ODS              weekend.
                                         <@U1ULN1ODS> Any specific cities in addition to Philly? Or do you
3                 U2ERXJRF1              gather he'll primarily be in the Philly area?


4                 U1ULN1ODS              Idk he just said he was going to Pennsylvania
                                         <https://breakthroughchat.slack.com/archives/democracypartners/p14
                                         75781497000292> <@U1U7KPP9R> any idea when Black plans to leave
5                 U2ERXJRF1              Philly for VA?
                                         <@U2ERXJRF1>: <@U1ULN1ODS> I'm not sure because I don't even see
6                 U1U7KPP9R              events in either state for the next few days.
                                         <@U2ERXJRF1> please arrange to have <@U1ULN1ODS> rendouvouz
                                         with black at a gay bar somehwere in the USA in the before end of next
7                 U1U7NT003              weekend.


8                 U2ERXJRF1              <@U1U7NT003> Will do :rainbow: :beers:
                                         <@U1U7KPP9R I pizzaqueen> uploaded a file:
                                         <https://breakthroughchat.slack.com/files/pizzaqueen/F2LP078SW/slac
9    file_share   U1U7KPP9R   pizzaqueen k_for_ios_upload.jpg !Slack for iOS Upload>


10                U1U7KPP9R               Note pad on black's desk. Not sure if it's of any use.


11                U2ERXJRF1              <@U1U7KPP9R> see if you can get access to the "google group."
                                         <@U1U7KPP9R I pizzaqueen> uploaded a file:
                                         <https://breakthroughchat.slack.com/files/pizzaqueen/F2LRK8C1F6/slack
12 file_share     U1U7KPP9R   pizzaqueen _for_ios_upload.jpg !Slack for iOS Upload>
                                         <@U1U7KPP9Rjpizzaqueen> uploaded a file:
                                         <https://breakthroughchat.slack.com/files/pizzaqueen/F2LRKDRRS/slack
13 file_share     U1U7KPP9R   pizzaqueen Jor_ios_upload.jpgISlack for iOS Upload>
                                         <@U1U7KPP9R I pizzaqueen> uploaded a file:
                                         <https://breakthroughchat.slack.com/files/pizzaqueen/F2LRKJ9K6/slack
14 file_share     U1U7KPP9R   pizzaqueen Jor_ios_uploadlpg1Slack for iOS Upload>


15                U1U7KPP9R               New DNC security guidelines as of August that they have me.
                                         <@U1U7KPP9R>: very interesting...keep your eyes on the trash
16                U1U9VHW8Z               bins...esp around Creamer.
                                         <@U1U7KPP9R> confirm you have seen the messages regarding "Hatch
                                         Act" violations. Any comments by the individuals on the phone, calling
                                         from the white house. if they are not using a seperate line, to help the
17                U1U7NT003               HRC campaign it would be newsworthy
                                          I saw the messages. I've only been on 2 calls with the White House and
18                U1U7KPP9R               both times HFA or DNC was not involved.


19                U1U7KPP9R               Can I take things out of the trash?


20                U2ERXJRF1               <@U1U9G74S3>: any insight on the "dumpster-diving" laws in DC?
            Case 1:17-cv-01047-ESH Document 68-31 Filed 06/03/19 Page 3 of 3


        A            B          C                                           D
                                       <@U1U7KPP9R>: from my 10 minute Google search, appears to be legal
21              U2ERXJRF1              once the trash is discarded to the public street.
                                       <http://www.dcintersections.americanobserver.net/2010/07/17/redefin
                                       ing-trash-to-make-a-statement/> "Freegan" movement (wordplay on
22              U2ERXJRF1              Vegan) in DC
                                       I went into bobs office and nothing in the trash but here are the papers
23              U1U7KPP9R              that were on his desk.
                                       <@U1U7KPP9R pizzaqueen> uploaded a file:
                                       <https://breakthroughchat.slack.com/files/pizzaqueen/F2LOJEWG3/slac
24 file_share   U1U7KPP9R   pizzaqueen k_for_ios_upload.jpg 'Slack for iOS Upload>
                                       <@U1U7KPP9R I pizzaqueen> uploaded a file:
                                       <https://breakthroughchat.slack.com/files/pizzaqueen/F2LS.145PC/slack
25 file_share   U1U7KPP9R   pizzaqueen Jor_ios_upload.jpg I Slack for iOS Upload>
                                       <@U1U7KPP9R I pizzaqueen> uploaded a file:
                                       <https://breakthroughchat.slack.com/files/pizzaqueen/F2LSCHAOZ/slack
26 file_share   U1U7KPP9R   pizzaqueen Jor_ios_upload.jpg 'Slack for iOS Upload>
                                       CA Lieutenant Governor/former San Fran Mayor Gavin Newsom sent
                                       Creamer a typed letter only saying "It was nice to see you last week."
27              U2ERXJRF1              ...interesting
                                       <https://www.google.com/amp/s/bookwormroom.wordpress.com/200
28              U2ERXJRF1              7/02/01/i-guess-this-will-kill-the-gay-rumors/amp/>


29              U1U9G74S3
                                       <@U2ERXJRF1> please make sure that <@UlULDRWG5> sends an email
                                       to Vargas to call him. We will say we are writing a check to voces and
                                       see what other information we can obtain on a phone call re civil
30              U1U7NT003              disobedience, voting and the midterms
                                       <@U2ERXJRF1> we need <@U1WNWLL58> to call <@U1U9VHW8Z> —
                                        because we need him to call Foval and eventually creamer to offer
                                        200K+ and when he makes the offer get additional information from
31              U1U7NT003              voval on that stuff


32              U1U7NT003               these things are URGENT
                                       <@U1U7NT003>: Got it. Will get in touch with <@UlULDRWG5> and
33              U2ERXJRF1              <@U1WNWLL58>.
                                        Foval: "We can have another call [on the fraud] after the election cycle" -
34              U1U7NT003              - You can follow up


35              U1U7KPP9R              Thank you <@U1U9G74S3>


36              U1U7NT003               <@U2ERXJRF1> joe is playing the role of Roth


37              U1U7NT003              we are calling Foval now with Joe playing Roth


38              U1U7NT003               he did not pick up


39              U2ERXJRF1               Copy
